Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: Claim 1 recites the limitations wherein the alignment trench surrounds a bonding portion of the first redistribution layer, and the bonding portion comprises a dielectric layer and disposing a chip structure over the liquid layer, wherein a first width of the dielectric layer of the bonding portion is substantially equal to a second width of the chip structure. The closest prior art references US 20140264811 (Wu) and US 20180068921 (Wang et al) forming the alignment trench but does not either alone or in combination that the first width of the dielectric layer of the bonding portion is substantially equal to a second width of the chip structure. Claims 2-5, 8-10, 21, 22, and 29 depend from this claim and are allowable for at least that reason.
Claim 11 recites the limitations partially removing a carrier substrate to form an alignment trench in the carrier substrate, wherein the alignment trench surrounds a bonding portion of the carrier substrate, and a trench width of the alignment trench is less than a first width of the bonding portion. The closest prior art references US 20140264811 (Wu) and US 20180068921 (Wang et al) forming the alignment trench but does not either alone or in combination that the alignment trench surrounds the bonding portion and the trench width of the alignment trench is less than the width of the bonding portion. Claims 12, 13, and 15 depend from this claim and are allowable for at least that reason.
Claim 24 recites the limitations wherein the chip structure comprises a semiconductor substrate, and an inner wall of the alignment trench and a sidewall of the semiconductor substrate are substantially level with each other after the liquid layer is evaporated. The closest prior art references US 20140264811 (Wu) and US 20180068921 (Wang et al) forming the alignment trench but does not either alone or in combination that an inner wall of the alignment .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/Examiner, Art Unit 2897                                                                                                                                                                                                        02/26/21